DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 11/25/2020, in which, claims 1-10, are pending. Claims 1 and 10 are independent. Claims 2-9, are dependent.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abaquita (USPAP 2019/0230246).

Referring to claim 1, ABAQUITA teaches an image scanning device, ([0024] as shown in FIG. 1, an image forming apparatus 100 of this embodiment includes an image reading section 1 and a printing section 2]), comprising: a platen ([contact glass CG of fig 2])]); a cover (101 of fig 3) rotatably provided to the image scanning device, ([ 12 of fig 2]) the cover being configured to be opened to expose the platen (CG of fig 2) and closed to cover the platen, ([0033] opening and closing of the document cover 101 is performed by the user]); 
a cover sensor configured to output a detection signal based on an opening state of the cover; ([0032 [the user performs the work process of opening the document cover 101, then setting the document D on the contact glass CG and subsequently closing the document cover 1]);
 a scanning unit ([1 (12) of fig 2]) configured to sequentially scan an image, ([D document D]) within a scan-able area, from a first end toward a second end of the 
 a condition setting unit enabling a user to set a first condition to be used when the image is scanned; ([the control section 4 executes a corner detection process of detecting four corners of the document area DA. in FIG. 8, four corners detected by the corner detection process by the control section 4 are marked with hollow circles, respectively, 0077] i.e. first condition) and see also ([0034] a job involving the scanning of the document D, a book or other book-type document BD may be set on the contact glass CG. Opening the book-type document BD and setting the same on the contact glass CG results in a state as shown in FIG. 4] i.e. condition setting]); and 
a controller ([4 of fig 5]) configured to perform: detecting the opening state of the cover based on the detection signal output by the cover sensor; ([detecting an operation on the book scan buttons, the control section 4 makes such a book scan screen BS as shown in FIG. 6 displayed on the operation panel 3, see 0049]), and
obtaining the image data (scanning unit 1 of fig 5) representing a partial image which is an image of a first end portion of a scannable area of the scanning unit, ([0072] the control section 4 acquires, as a processing object, image data obtained by scanning by the image reading section 1]), wherein, when the cover (cover 101 of fig 3) is in the closed state, the controller (4 of fig 5) applies an image processing based on the first condition set through the condition setting unit, (operation panel 3 of fig 5, via control section 4 sets a cutting area CA and a borderline BL based on the processing object image data] see 0098]); and 



Referring to claim 2, ABAQUITA teaches an image scanning device, ([0024] as shown in FIG. 1, an image forming apparatus 100 of this embodiment includes an image reading section 1 and a printing section 2]), wherein the controller is further configured to obtain the image data representing the partial image of the first end portion of the scannable area, and to perform detecting a first end of the image of the original sheet in the image represented by the obtained image data.

Referring to claim 8, ABAQUITA teaches an image scanning device, ([0024] as shown in FIG. 1, an image forming apparatus 100 of this embodiment includes an image reading section 1 and a printing section 2]), wherein the controller is further configured to perform: detecting an end of the original sheet in the main scanning direction in the image data obtained in the obtaining the partial image data; counting a number of undetection of the end in the detecting the end ([control section 4 detects, 

Referring to claim 9, ABAQUITA teaches an image scanning device, ([0024] as shown in FIG. 1, an image forming apparatus 100 of this embodiment includes an image reading section 1 and a printing section 2]), wherein a mode setting unit ([3 of fig 5]) is configured to set a manual setting mode in which the scanning by the scanning unit ([12 of fig 5) is executed with using set information of the original that is placed on the platen (CG of fig 2), or an automatic setting mode in which the scanning by the scanning unit (12 of fig 2) is executed without setting the information of the original that is placed on the platen (CG of fig 5).

Referring to claim 10, ABAQUITA teaches an image scanning device, ([0024] as shown in FIG. 1, an image forming apparatus 100 of this embodiment includes an image reading section 1 and a printing section 2]), comprising: a platen ([contact glass CG of fig 2])]); a cover (101 of fig 3) rotatable provided to the image scanning device, ([ 12 of fig 2]) the cover being configured to be opened to expose the platen (CG of fig 2) 
a cover sensor configured to output a detection signal based on an opening state of the cover; ([0032 [the user performs the work process of opening the document cover 101, then setting the document D on the contact glass CG and subsequently closing the document cover 1]);
 a scanning unit ([1 (12) of fig 2]) configured to sequentially scan an image, ([D document D]) within a scan-able area, from a first end toward a second end of the scanable area, an original sheet placed ([D of fig 2]) on the platen ([CG of fig 2)] being included in the scanable area, the scanning unit ([1 of fig 2]) generating image data representing the scanned image ([D of fig 2]);
 a condition setting unit enabling a user to set a first condition to be used when the image is scanned; ([the control section 4 executes a corner detection process of detecting four corners of the document area DA. in FIG. 8, four corners detected by the corner detection process by the control section 4 are marked with hollow circles, respectively, 0077] i.e. first condition) and see also ([0034] a job involving the scanning of the document D, a book or other book-type document BD may be set on the contact glass CG. Opening the book-type document BD and setting the same on the contact glass CG results in a state as shown in FIG. 4] i.e. condition setting]); and 
a controller ([4 of fig 5]) configured to perform: detecting the opening state of the cover based on the detection signal output by the cover sensor; ([detecting an operation on the book scan buttons, the control section 4 makes such a book scan screen BS as shown in FIG. 6 displayed on the operation panel 3, see 0049]), and

wherein, when the cover is in the opened state, ([in FIG. 3, an upper view shows a closed state of the document cover 101, and a lower view shows an opened state of the document cover 101] see 0032), the controller applies the image processing based on a second condition which is a particular condition set in advance and different from the first condition, ([see 0042 [the control section 4 performs the preview processing by using the preview image generation module 44. For example, preview images for previewing pre-output pages are generated by the control section 4, [preview processing is second condition]).


Claims Objected to having Allowable Subject Matter

Claims 3-7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (i.e. “wherein, in the image processing of the partial image, the controller is further configured to perform: when the cover is detected not to be in the closed state in the detecting the opening state of the cover, setting a particular width in a main scanning direction which is orthogonal to a sub-scanning direction regardless of a detecting result in the detecting the first end; and when the cover is determined to be in the closed state in the detecting the opening state of the cover, setting a set width, in the main scanning direction, set based on the detecting result in the detecting the first end”).

Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677